Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Authorization for this examiner’s amendment was given in an interview with Tim Meagher on 9/9/2021.

The application has been amended as follows: 
1. (Currently Amended) A method for generating a composite cryptographic signature, the method comprising: 
receiving, at a computer server from a client device over a communication network, a signing request including a message and a first part of a first party signature, the first part of the first party signature derived from the message and a first share of a first private key; 
generating, at the computer server, [[a]] the first party signature from the first part of the first party signature and a second share of the first private key; 

verifying, at the computer server, that the first part of the first party signature was generated using the first share of a first private key; 
combining, at the computer server, the first party signature and the second party signature to generate a composite cryptographic signature and sending the composite cryptographic signature to the client device; 
the client device verifying that the composite cryptographic signature has indeed been created using the second private key and only accepting that a response is from the computer server and not an adversary when the composite cryptographic signature has indeed been created using the second private key. 

2. (Previously Presented) The method according to claim 1, wherein the first private key and a public key are a first key pair, and wherein the second private key and the public key form a second key pair. 

3. (Previously Presented) The method according to claim 2, wherein the first private key comprises a first private modulus and a first private exponent; and wherein the second private key comprises a second private modulus and a second private exponent; and wherein the public key comprises a public exponent. 


5. (Previously Presented) The method according to claim 3, further comprising generating a composite public modulus from the first private modulus and the second private modulus. 

6. (Previously Presented) The method according to claim 3, wherein the first share of the first private key comprises a first additive share of the first private exponent; and wherein the second share of the first private key comprises a second additive share of the first private exponent. 

7. (Previously Presented) The method according to claim 3, wherein the first share of the first private key comprises a first multiplicative share of the first private exponent; and wherein the second share of the first private key comprises a second multiplicative share of the first private exponent. 

8. (Previously Presented) The method according to claim 2, further comprising: 
verifying the origin of the first part of the first party signature using the public key and the message. 


10. (Cancelled) 

11. (Cancelled)

12. (Previously Presented) The method according to claim 1, wherein receiving a message and a first part of a first party signature comprises receiving a message and a first part of a first party signature over a secure channel. 

13. (Previously Presented) The method according to claim 1, wherein the message is a hashed message. 

14. (Previously Presented) The method according to claim 1, wherein the message is a padded message. 

15. (Currently Amended) An apparatus comprising at least one processor and at least one memory, wherein the at least one memory stores computer-executable 
receive from a client device over a communication network, a signing request including a message and a first part of a first party signature, the first part of the first party signature derived from the message and a first share of a first private key; 
generate a first party signature from the first part of the first party signature and a second share of the first private key; 
generate a second party signature from the message and a second private key; 
verify that the first part of the first party signature was generated using the first share of a first private key; 
combine the first party signature and the second party signature to generate a composite cryptographic signature and send the composite cryptographic signature to the client device; 
the client device verifying that the composite cryptographic signature has indeed been created using the second private key and only accepting that a response is from the apparatus and not an adversary when the composite cryptographic signature has indeed been created using the second private key. 

16. (Previously Presented) A non-transitory computer readable medium having computer-executable instructions to cause a computer to perform a method according to claim 1.

at a first device: 
generating a first part of a first party signature from a message and a first share of a first private key; and 
sending the message and the first part of the first party signature to a second device; 
at the second device: 
generating a first party signature from the first part of the first party signature and a second share of the first private key; 
generating a second party signature from the message and a second private key; 
verifying that the first part of the first party signature was generated using the first share of the first private key; 
combining the first party signature and the second party signature to form a composite cryptographic signature and sending the composite cryptographic signature to the first device; 
the first device verifying that the composite cryptographic signature has indeed been created using the second private key and only accepting that a response is from the second device and not an adversary when the composite cryptographic signature has indeed been created using the second private key. 



at the second device, communicating first device; and 
at the first device, verifying the composite cryptographic signature using the message and the composite public key. 

19. (Previously Presented) A system for generating a composite cryptographic signature, the system comprising a first device and a second device, wherein the first device and the second device each comprise a processor and at least one memory, and wherein the at least one memory of the first device and the at least one memory of the second device each store computer-executable instructions which, when executed by the processors of the first device and the second device respectively, cause the first device and the second device to perform a method according to claim 17.



Reasons for Allowance
4.	Claims 1-9 and 12-19 including all of the limitations of the base claim and any intervening claims are allowed.

Closest Prior Art:
U.S. Publication No. 2006/0184787 hereinafter Sandhu discloses on paragraph 0032 “In accordance with the present invention, a method and a Para 0036 and 0037 “This first message is transformed with the generated first portion of the split private key to form a second message. Thus, the first portion is applied to the first message to cause the first message to change form. This second message is then transmitted to an authentication entity, which could be any type entity seeking to authenticate the user.” U.S. Publication No. 2012/0321086 hereinafter D’Souza discloses on paragraph 0031 “In cases where the encrypted data is a cryptographic key, that key may be stored as a plurality of shares 126. The shares are mathematical transformations of the user's private key, and each share is provided to one of the verified third parties 145. Each verified third party publishes his or her own public keys, and encrypts his or her share of the encrypted key using their published public key. The verified third party shares encrypted according to the third party’s' public keys are then stored in the data 

U.S. Patent No. 9,049,011 hereinafter Agrawal discloses on Col. 13 Lines 24-49 “Upon initiation of the publication security set up, a public/private key pair is established that will be used to encrypt and decrypt data published as part of the publication, as in 704. The generated publication private key is then encrypted with the security system public key. As discussed above, a security system public key is a single public key published by security system for use in encrypting data that is to be securely transmitted to the security system and stored.”

 	The following is an Examiner’s Statement of Reasons for Allowance: 
 	Claims 1-9 and 12-19 are allowable over prior art references taken individually or in combination fails to particularly disclose, fairly suggests or render obvious are argued by the applicant which examiner considers persuasive as set forth above.
 	Although the prior art discloses receiving message and a first part of a first party signature, the first part of the first party signature derived from the message and a first share of a first private key, no one or two references anticipates or obviously suggest receiving, at a computer server from a client device over a communication network, a signing request including a message and a first part of a first party signature, the first part of the first party signature derived from the message and a first share of a first private key.
	Generating, at the computer server, the first party signature from the first part of the first party signature and a second share of the first private key and generating, at the computer server, a second party signature from the message and a second private key.
	Furthermore, verifying, at the computer server, that the first part of the first party signature was generated using the first share of a first private key and combining, at the computer server, the first party signature and the second party signature to generate a composite cryptographic signature and sending the composite cryptographic signature to the client device.
Lastly, the client device verifying that the composite cryptographic signature has indeed been created using the second private key and only accepting that a response is from the computer server and not an adversary when the composite cryptographic signature has indeed been created using the second private key. 

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY S GRACIA/Primary Examiner, Art Unit 2491